Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Witty et al (US 2013/0310165 A1).
1. Witty discloses a method of presenting a game to a player at a gaming table, comprising the steps of: 
receiving a game wager and optionally a side bonus bet from said player [0158]; 
randomly selecting, via a controller of a computing device, a target side bonus winning outcome from a set of a plurality of side bonus winning outcomes stored in a database associated with said controller [0084]; 

presenting a base wagering game to said player; determining an outcome of said base wagering game as to said player; awarding winnings to said player when said outcome of said base wagering game is winning (i.e. the base game is played conventionally at a table game); 
when said player placed said optional side bonus bet, determining whether said player received said target side bonus winning outcome as a part of said play of said base wagering game, wherein when said player received said target side bonus winning outcome, awarding said player winnings [0026]-[0033].
2. Witty discloses the method in accordance with claim 1 wherein said base wagering game is selected from the set consisting of: a poker game, a Pai Gow game, a baccarat game and a blackjack game [0125].
3. Witty discloses the method in accordance with claim 2 wherein said step of presenting said base wagering game to said player comprises dealing a plurality of cards from one or more physical decks of playing cards [0131].
4. Witty discloses the method in accordance with claim 1 wherein at least one of said game wager and side bonus bet are received by an wager input device at said table [0069], [0138].
5. Witty discloses the method in accordance with claim 4 wherein said wager input device comprises a wagering chip detector [0069], [0138].
6. Witty discloses the method in accordance with claim 1 wherein said plurality of side bonus winning outcomes comprise one or more outcomes which do not comprise a winning outcome of said base wagering game [0017], [0052], [0084].

8. Witty discloses the method in accordance with claim 1 wherein said winnings for a winning target side bonus winning outcome comprises at least a portion of a progressive jackpot [0197]-[0200].
9. Witty discloses the method in accordance with claim 1 wherein said step of randomly selecting comprises generating a random number and locating a target side bonus winning outcome corresponding to said generated random number from a table of said set of a plurality of side bonus winning outcomes [0084].

11-13. Witty discloses a game table configured to present a base wagering game and a side bonus, comprising: a table having a game play surface configured to receive one or more game play pieces for playing said base wagering game, and defining a base wagering game betting location and a side bonus betting location; a wager detector configured to detect at least one of a base wagering game bet and a side bonus bet; at least one video display; a memory storing a table of a plurality of side bonus winning outcomes; and a controller configured to select a target side bonus winning outcome comprising implementing a random number generator to generate a random number and locating a selected side bonus winning outcome from said table using said random number, and to cause said at least one video display to display said target side bonus winning outcome corresponding to said base wagering game as similarly discussed above.
14. Witty discloses the game table in accordance with claim 11 further comprising a dealer input device, wherein said controller is configured to select said target side bonus in response to input to said dealer input device (i.e. dealer’s console), [0082].

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Witty et al (US 2013/0310165 A1) as applied above and further in view of Schaefer et al (US 2015/0080119 A1).
Witty discloses the method in accordance with claim 9 but does not expressly disclose wherein said table is a weighted table of said set of side bonus winning outcomes. Schaefer discloses wherein said table is a weighted table of said set of side bonus winning outcomes [0053]. It would have been obvious to a person of ordinary skilled in the art to modify Witty with Schaefer and would have been motivated to do so to have more control of the payout ratio.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715